Order entered October 1, 2018




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-00668-CV

                     DEDERIAN DEMOND HERRON, Appellant

                                          V.

                  ABIGAIL SALVADOR MUNOZ, ET AL., Appellees

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-18-05553

                                       ORDER
      Before the Court is appellant’s September 27, 2018 motion for contempt. We DENY the

motion.


                                                 /s/   ADA BROWN
                                                       JUSTICE